AO 72A
(Rev. 8/82)

 

Case 5:20-cv.00122-LGW-BWC Document 15 Filed 05/03/21 Page 1 of 4

In the GAunited States District Court
For the Southern District of Georgia

WMaprross Dibision
WILLIAM JEFFREY DUMAS, *
*
Plaintiff, * CIVIL ACTION NO.: 5:20-cv-122

*

Vv. *

*

CORECIVIC; and GEORGIA *
DEPARTMENT OF CORRECTIONS, in *
their official capacities, *
*

*

Defendants.

ORDER

This matter is before the Court on Plaintiff’s Objections
to the Magistrate Judge’s Report and Recommendation. Dkt. No.
14. In the Report and Recommendation, the Magistrate Judge
recommended dismissing Plaintiff‘s Complaint in its entirety
because Plaintiff did not allege sufficient facts to show
Defendants acted with deliberate indifference under the Eighth
Amendment. Dkt. No. 13, p. 4. In his Objections, Plaintiff
argues he can show deliberate indifference by CoreCivic and
Georgia Department of Corrections. Dkt. No. 14. Plaintiff
asserts Defendants prescribed a less effective but easier course
of treatment by prescribing less expensive medications instead

of Clobetasol. Id. at p. 2. Plaintiff has submitted various

 
AO 72A
(Rev. 8/82)

 

Case 5:20-cv-00122-LGW-BWC Document 15 Filed 05/03/21 Page 2 of 4

progress notes, which tend to show he was not given Clobetasol
because the medication was too expensive. Dkt. No. 14-8.

The Eighth Amendment does not prohibit prison officials
from considering the cost of medical treatment. Hoffer v.

Sec'y, Fla. Dep’t of Corr., 973 F.3d 1263, 1277 (11th Cir.

 

2020). Even considering Plaintiff’s allegations in his
Objections and the records provided in support, Plaintiff has
not alleged any subjective deliberate indifference by any
Defendant. Plaintiff has, at most, alleged negligence, which is
insufficient to support a claim under 42 U.S.C. § 1983.
Plaintiff claims against these Defendants also fail for
other reasons. To state a claim for relief under § 1983, a
plaintiff must allege “a person acting under color of state law”

committed the act or omission in dispute. Hale v. Tallapoosa

 

County, 50 F.3d 1579, 1582 (11th Cir. 1995). While local
governments qualify as “persons” under § 1983, state agencies,
penal institutions, and private corporations which contract with
states to operate penal institutions are generally not

considered legal entities subject to suit. Thomas v. Illinois,

 

697 F.3d 612, 613 (7th Cir. 2012) (holding the Eleventh
Amendment bars § 1983 suits against state agencies) (citing Will

v. Mich. Dep’t of State Police, 491 U.S. 58, 66-70 (1989)); Dean

 

v. Barber, 951 F.2d 1210, 1214 (llth Cir. 1992) (“Sheriff's

departments and police departments are not usually considered

 
AO 724
(Rev. 8/82)

Case 5:20-cv-00122-LGW-BWC Document 15 Filed 05/03/21 Page 3 of 4

legal entities subject to suit... .”) (citations omitted) ;

Lawal v. Fowler, 196 F. App’x 765, 768 (11th Cir. 2006)

(analyzing Georgia law and concluding the same); Williams v.

Chatham Cnty. Sherriff's Complex, Case No. 4:07-cv-68, 2007 WL

 

 

 

2345243 (S.D. Ga. August 14, 2007) (“The county jail, however,
has no independent legal identity and therefore is not an entity
that is subject to suit under Section 1983.”) (citations
omitted).

A state’s Department of Corrections is considered an arm of
the state that is protected by Eleventh Amendment sovereign
immunity. Alabama v. Pugh, 438 U.S. 781, 782 (1978).

Therefore, Plaintiff cannot properly assert claims under § 1983
against the Georgia Department of Corrections. Nor can
Plaintiff maintain a plausible claim against CoreCivic, which is
a private corporation that contracts with the State to operate
Coffee Correctional Facility.

After an independent and de novo review of the entire
record, the Court CONCURS with the Magistrate Judge’s Report and
Recommendation, ADOPTS the Report and Recommendation as the
opinion of the Court, and OVERRULES Plaintiff’‘s Objections. The
Court DISMISSES Plaintiff’s Complaint in its entirety, DIRECTS
the Clerk of Court to CLOSE this case and enter the appropriate

judgment of dismissal, and DENIES Plaintiff leave to proceed in

 
AO 724A
(Rev, 8/82)

 

 

 

Case 5:20-cv-00122-LGW-BWC Document15 Filed 05/03/21 Page 4 of 4

forma pauperis on appeal.

SO ORDERED, this Z day of May , 2021.

 

HON) LZSA GODBEY WOOD, JUDGE
UNI STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 
